                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Flomo Tealah,                         )
                                      )
                Plaintiff,            )      ORDER
                                      )
       vs.                            )
                                      )      Case No. 1:17-cv-105
Ward County and Sandra Richter,       )
                                      )
                Defendants.           )


       The final pretrial conference scheduled for August 13, 2019, and the jury trial scheduled for

September 4, 2019, are cancelled. Both shall be rescheduled as necessary once the Court has ruled

on plaintiff’s pending motion to further amend his pleadings and defendant’s pending motion for

summary judgment.

       IT IS SO ORDERED.

       Dated this 15th day of July, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
